The offense is rape. The punishment assessed is death.
The only question presented for review is the sufficiency of the evidence to sustain the conviction.
The State's testimony, brieflly stated, shows that in the early afternoon of April 23, 1940, three negroes appeared at the home of Sam D. Grogan during his absence and by force had sexual intercourse with Mrs. Grogan. While in the Grogan home and after the commission of the alleged offense they took a locket, a lavalier and a black alarm clock and then left. Soon after the three culprits had left, Mr. Grogan returned to his home and found his wife crying, nervous and hysterical. She informed him of what had occurred and he immediately notified the officers. Appellant was arrested about 6:30 p. m. He made a voluntary confession which was reduced to writing. The clock was found between the bedding of his bed and the locket and lavalier were also recovered.
A doctor who examined Mrs. Grogan soon after the occurrence discovered evidence of the penetration of her female organ. A few days later he examined her again and found evidence characteristic of shankeroids, venereal in origin. One of the three defendants was afflicted with gonorrhea and shankeroids. The victim definitely identified appellant as one of the three negroes who had outraged her, as charged in the indictment.
Appellant did not testify. He filed a plea for a suspension of sentence in the event of his conviction and proved by his father that he had not been theretofore convicted of a felony in this or any other state. He did not offer any testimony exonerating him or tending to mitigate the offense. Consequently, the only question presented for review is the sufficiency of the evidence to sustain the conviction.
Upon a most careful review of the record we reached the conclusion that the evidence is sufficient. *Page 489 
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.